3018474300 10/29/2019 1:56:34 PM PAGE 3/003 Fax Server
Case 1:19-cv-09744-LAP Document5 Filed 10/30/19 Page 1of1

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION
BOSTON REGIONAL OFFICE
33 ARCH STREET, 24th FLOOR
BOSTON, MASSACHUSETTS 62110-1424
TELEPHONE: (617) 573-8900
FACSIMILE: (617) 573-4590

 

October 29, 2019

VIA FACSIMILE TRANSMISSION

 

 

Honorable Loretta A. Preska _ —

United States District Court USDC SDNY

Southem District of New York . DOCUMENT

500 Pearl Street, Room 2220 ELECTROMICALLY FELED

New York, NY 10067-1312 (4 -(y- OUY DOC 4
Re: SEC y. Taylor, et al. 49=cv-07944 (LAP DATE FILED: 1020719

 

 

 

 

Dear Judge Preska:

The Securities & Exchange Commission (“Commission”) writes to respectfully request
the Court’s permission to strike the original Complaint filed on October 22, 2019 (ECF No. 1) in
the above-captioned matter. On October 25, 2019, the Court authorized the Commission to file a
replacement complaint in order to remove the name of a third party, who was erroneously named
in the original Complaint. (ECF No. 4) However, the clerk’s office has advised counsel to the
Commission that the original Complaint cannot be removed from the public docket without a

"court order that specifically directs that the original Complaint be stricken from the record.
Counsel was directed to file a letter with the Court seeking this relief.

Accordingly, the Commission requests that the Court order that the original Complaint _
(ECF No. 1) be immediately removed from the public docket and stricken from the record.

We greatly appreciate the Court’s assistance in this matter.

   

nict aunce wr bro og)

Assunta Vivolo

LORETTA A
UNLZED STATES DIST

ul. alt ]

 

 

 
